
	

116 S2559 IS: Student Training and Education Metrics Act of 2019
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2559
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish certain requirements for institutions that participate in the Federal Direct loan
			 program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Student Training and Education Metrics Act of 2019.
 2.Risk-sharing paymentsSection 454 of the Higher Education Act of 1965 (20 U.S.C. 1087d(a)) is amended— (1)in subsection (a)—
 (A)in paragraph (5), by striking and after the semicolon; (B)by redesignating paragraph (6) as paragraph (8); and
 (C)by inserting after paragraph (5) the following:  (6)provide that the institution accepts the institutional risk-sharing requirements under subsection (d);; and
 (2)by adding at the end the following:  (d)Institutional risk-Sharing based on loan default (1)In generalBeginning with fiscal year 2022, and each succeeding fiscal year, each institution of higher education participating in the direct student loan program under this part shall remit to the Secretary, at such times as the Secretary may specify, an institutional risk-sharing payment, as determined under paragraph (2).
						(2)Determination  of   risk-sharing   payments
 (A)Determination of cohort loan balanceThe cohort loan balance of an institution for a fiscal year equals the total principal amount of all loans made under this part to attend such institution for the cohort of borrowers who entered repayment, deferment, or forbearance on such loans in the third preceding fiscal year for which the determination is made.
							(B)Determination of cohort nonrepayment loan balance
 The cohort nonrepayment loan balance of an institution for a fiscal year equals, from the total amount of the loans described in subparagraph (A), the total loan balance of those borrowers who have gone into default in the 3 consecutive fiscal years since their loans entered repayment, deferment, or forbearance.
							(C)Determination of payment
 The risk-sharing payment of an institution for a fiscal year shall equal:
 (i)For the first year after the date of enactment of this Act, an amount equal to 1 percent of the cohort nonrepayment loan balance determined under subparagraph (B).
 (ii)For the second year after the date of enactment of this Act through the ninth year after the date of enactment of this Act, an amount equal to 2 percent of the cohort nonrepayment loan balance determined under subparagraph (B) through 9 percent of that balance, respectively for each year.
 (iii)For the tenth year after the date of enactment of this Act, and for any successive year, an amount equal to 10 percent of the cohort nonrepayment loan balance determined under subparagraph (B).
								.
			3.Program integrity
 (a)Institutional reportingSection 454 of the Higher Education Act of 1965 (20 U.S.C. 1087d(a)), as amended by section 2, is further amended—
 (1)in subsection (a), by inserting after paragraph (6) (as added by section 2), the following:
					
 (7)provide that the institution will collect and report to the Secretary, by July 1 of each year, data regarding—
 (A)the 6-year graduation rate for each academic program offered at the institution; (B)the percentage of graduates who are employed full-time or continuing their education full-time 1, 3, and 5 years after graduating;
 (C)the median full-time wages of graduates for each academic program 1, 3, and 5 years after graduating;
 (D)the total cost of tuition and fees for the mandatory credit hours necessary to graduate with a degree for each academic program; and
 (E)the cost to graduate with a degree for each academic program (including tuition, fees, room and board, and books and supplies); and; and
 (2)by adding at the end the following:  (e)Publicly available informationThe Secretary shall publish and make publicly available the data described in subsection (a)(7)..
 (b)Program review and dataSection 498A(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1099c–1(a)(1)) is amended by striking title; and inserting
				
 title, which shall include annually collecting and reporting, for each institution—(A)the average amount of Federal student loan debt owed for an individual student on the date of graduation from that institution; and
 (B)the rate of loan deferment, rate of forbearance, rate of default, and rate of delinquency (each expressed separately) for borrowers of all Federal student loans, 5, 7, and 10 years after the borrowers’ date of graduation from the institution;.
 4.Prohibition on tuition and fee increasesAn institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) shall not be eligible to receive any Federal funds if that institution raises the amount of tuition and fees charged above the amount of tuition and fees charged for the 2019–2020 award year.
		
